DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 11 and 12 recites the limitation " the first polymer” and “the second polymer".  There is insufficient antecedent basis for the limitations in these claims.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh, US 2011/0064928 in view of Gillespie et al., WO 2011/091251.
	The published patent issued to Bonneh teach a non-woven composite comprising a non-woven layer made of electrospun nanofibers having diameter ranging from 100-400nm (abstract). Said nanofibers are formed via a melt or solvent spinning method (section 0044). The electrospun nanofibers can be made from PVA, PVAC, PA6, PA 6/12, PA 12, PAA, PAN, PEOX, PESO, PS, PUR, PVP or a polyolefin such as polypropylene or polyethylene (section 0057). Bonneh further teach a joining a melt-blown fiber layer to the electrospun layer (abstract). Bonneh teach that the basis weight of the electrospun layer has a basis weight of .2gsm and the melt-blown layer has a basis weight of least twice the weight of the electrospun layer (section 0012). The average pore size of the electrospun layer ranges from 500nm to 2microns (section 0017). With regard to the scrim layer, Bonneh further teach adding a spun-bond layer to form a three layer composite (figure 1 and abstract). Bonneh teach using the composite in filter applications (section 0065). 
	Bonneh does teach a melt blown fiber layer. Bonneh, however, does not teach the claimed melt-blown nanofiber layer. 
	The published WO document issued to Gillespie et al., teach a method of melt-blowing nanofibers and forming nanofiber webs from said fibers (abstract). Gillespie et al., teach that conventional melt-blown fiber webs typically have fibers with diameters ranging from 1-15microns (page 1, 5-10). However, Gillespie et al., further teach that there is an increased desire to produce melt-blown fibers with diameters of less than 1,200nm (ranges of 50-1200nm) (page 1, 27 and page 4, 15-20). Said web has a mean pore size ranging from 5-15 microns (page 5, 15-20). Said web has a weight ranging from 5-11gsm (page 6, 20). Said melt-blown nano-fibers can be made using polyolefins (PE, PP, PB) and polyesters (PET, PBT and PA) and nylon, (polyamides) (page 14, 10).  Gillespie et al., does not specifically teach the claimed PA 66, however, the Examiner is of the position that a person of ordinary skill in the art would recognize that a variety of polyamides can be used as the material to form the nano-fibers. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). The modification involves the mere substitution of one material with another material known for its suitability as fibrous reinforcing agent and would yield a predictable variation whose application is well within the skill of the art. Gillespie et al., teach that melt-blown nanofiber webs provide increased filtration efficiency with sacrificing permeability (page 2, 1-5). Gillespie et al., teach forming filters from the melt-blown nano-fiber webs (page 8, 35). 
	Therefore, motivated by the desire to produce a filter material having increased filtration efficiency, it would have been obvious to substitute the melt-blown fiber layer in the filtration composite of Bonneh with the melt-blown nano-fiber layer of Gillespie et al. 
	The cited prior art either alone or in combination do not teach the claimed relative viscosity, thermal degradation index and/or claimed oxidative index values. The Examiner is of the position that once the composite of modified Bonneh is provided the claimed viscosity, degradation and oxidative values would be exhibited. Applicant’s are invited to prove otherwise. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789